PER CURIAM.
Appellant was convicted of three counts of grand theft, in violation of section 812.014, Florida Statutes, and three counts of dealing in stolen property, in violation of section 812.019(1), Florida Statutes, relating to the same three vehicles. He was also convicted of one count of operating a “chop shop,” in violation of section 812.16, Florida Statutes. We reject appellant’s arguments relating to the sufficiency of evidence to support his convictions; however, we agree that, under the circumstances of this case, under section 812.025, Florida Statutes, he cannot be convicted of both grand theft and dealing in stolen property as to the three vehicles. See Gray v. State, 611 So.2d 100 (Fla. 1st DCA 1992); Rhames v. State, 473 So.2d 724 (Fla. 1st DCA 1985) (given statute’s prohibitory language, not precluded from raising this issue on appeal even though no objection to erroneous instructions). We therefore vacate appellant’s convictions for grand theft in counts I through III, and remand for correction of sentence to reflect that the grand theft convictions have been vacated, see Schummer v. State, 657 So.2d 3 (Fla. 1st DCA 1995). In all other respects, we affirm the convictions and sentences.
BOOTH, JOANOS and BENTON, JJ., concur.